DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions/Status of the Claims
Applicant’s election of a genetically engineered cell population which expresses the 4-1BB ligand, membrane bound IL-15 and additionally membrane bound IL-18 in the reply filed on 04-04-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 103-121 are currently pending in the application. In light of the restriction requirement and elections as described above claims 108-110, 116-121 are withdrawn as directed to non-elected species. Therefore claims 1, 103-107, 111-115 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 103-107, 111-115  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 describes what appears to be a claimed protein sequence by referring to the nucleic acid which it may be encoded by. See claim 1, line 4-6 for example. It is not clear whether the applicant intends to limit the claim and engineered cell to only cells which comprise the nucleic acid, or whether the applicant intends to claim all engineered cell which comprise a protein sequence encoded by the nucleic acid described. For purposes of examination the present claim terminology is interpreted as encompassing encoded protein sequences. 
Claim 103,  , 113,   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims describe that each of the membrane bound molecules is coupled to a transmembrane domain of the human CD8 alpha protein as described by the SEQ ID NO: 18. However, the protein sequence of the 4-1BB ligand molecule encoded by SEQ ID NO: 13 as recited in claim 1,  is in fact the entire native 4-1BB ligand comprising its native transmembrane domain. The IL-15 encoded by SEQ ID NO: 1 as recited in claim 1, does appear to comprise a sequence that is encoded by the SEQ ID NO: 18 for example with additional sequence from CD8 alpha as the accepted transmembrane domain as well. This sequence (SEQ ID NO: 18) appears to be comprised of what is structurally determined as a portion of the membrane proximal extracellular domain of CD8 alpha, more specifically a portion of the stalk-hinge region. Appropriate correction is required. Claims will be rejected over prior art as far as it applies to the modified (fusion protein) of IL-15 membrane bound molecule for example which does include the specified sequence (SEQ ID NO: 18) as encoded by SEQ ID NO: 1. It may be clearer if applicant utilizes accepted structural terminology to describe the particular claimed sequence limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 103-107, 111-115 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Mingjie (CN101684456A), as evidenced by the attached translation, and further in view of Campana et al. (WO2015174928A1). The instant claim 1 describes a genetically engineered cell population which does not express the MHC class I molecules, expresses a membrane bound IL-15 as described by the translated  SEQ ID NO: 1 and the 4-1BB ligand as described by the SEQ ID NO: 13. Instant claim 111 does not describe a particular sequence for the 4-1BB ligand, but this limitation is added in claim 114. Claims 112 and 113 add the limitation that the membrane bound IL-15 comprises the SEQ ID NO: 18.  The engineered cells are described as expressing an additional membrane bound interleukin that stimulates immune cell activation. A functional feature of the cells is that they result in activation and expansion of a population of immune cells when co-cultured together. The disclosure of Zhang describes cell lines derived from potentially K562 cells, a cell line which does not express the MHC class I molecule which are engineered to comprise membrane bound cytokines such as IL-2, IL-12, IL-15, IL-18 and 4-1BB ligands or any combination thereof. The cells are described as useful for the expansion and activation of immune cells, particularly NK cells at levels of over 1500X with a purity of over 96%.  In regards to the SEQ ID NO: 13 (translated amino acid sequence), the translated sequence of the disclosure of Zhang (see “the expression of embodiment 3: 4-1BBL gene on the K562 cytolemna”) is an identical match for that described by the instant claim (see pep__align_4-1BBL.txt/ attached). In regards to the SEQ ID NO: 1 (translated sequence) as the membrane tethered version of the IL-15 protein sequence the disclosure of Zhang describes a membrane bound version of the IL-15 protein, but does not appear to appropriately describe the nucleotide sequence that (translated) would lead to a full-length IL-15 molecule (membrane bound CD8 alpha transmembrane). In the absence of a usable sequence for the IL-15 of Zhang, the disclosure of Campana describes a membrane bound version of the IL-15 molecule which is identical (SEQ ID NO: 2) to the translated version of the instant application SEQ ID NO: 1 (see SCORE). The disclosure of Campana describes co-culture of human peripheral blood mononuclear cells comprising NK cells with genetically modified K562 comprising membrane bound IL-15 and 4-1BB ligand for expansion of the NK cells (Campana 0066). In considering the claim 1, 111 for instance and the additional requirement that an additional membrane bound cytokine be utilized for the expansion of for instance NK cells, the disclosure of Zhang describes that additional cytokines/combinations may be utilized for expansion of the NK cells for example. It would therefore be obvious considering the disclosure of Zhang to utilize additional cytokines (as described) for the purposes of obtaining additional expansion and/or activation of for example immune cells such as NK cells. 
With respect to the dependent claims 104 and 106 and the elected species of K562 cells the disclosure of  both Zhang and Campana explicitly describe utilization of the K562 cell line for the purposes of expressing the membrane bound cytokines and 4-1BB ligand for the activation and proliferation of NK cells.  In regards to claim 105 the selected cell line K562 do not express MHC CII molecules on their surface.  In regards to the claim 115 which depends from claim 111 the disclosure of Zhang describes that IL-18 is a cytokine that may be utilized for creating an engineered cell line derived from K562 cells for instance and may be combined with membrane bound IL-15 and 4-1BB ligand for instance. It would therefore be obvious considering the disclosure of Zhang and Campana to create a cell line that comprises not only the Mb-IL15 and 4-1BB ligand but also a membrane bound IL-18 (as the elected species) for the purposes of eliciting additional activation and proliferation of NK cells as described by Zhang. 
	Claim 103 describes that the additional cytokine utilized must require the extracellular hinge region (“transmembrane”) of the CD8 alpha molecule as defined by SEQ ID NO:18.  With respect to this requirement it does not appear that the sequences of the disclosure of Zhang for instance utilize the SEQ ID NO: 18 CD8 alpha hinge region in the IL-18 construct. However as described above the membrane bound IL-15 construct as described by the disclosure of Campana does utilize the exact sequence of SEQ ID NO:18 as a subcomponent of the IL-15 membrane bound construct. This construct is described by the disclosure as leading to functional modulation of NK cell activation and proliferation.  When an artisan of ordinary skill in the art would consider utilizing an additional membrane bound cytokine in an engineered cell line, such as IL-18 as is described by the disclosure of Zhang, one would use as a “base” construct the membrane bound version of IL-15, previously successfully used, and then exchange only the cytokine portion of the molecular protein sequence thus arriving at a membrane bound cytokine molecule.  One would be motivated to do so for the purposes of utilizing a previously determined and validated system for successful expression of membrane bound cytokines. An artisan of ordinary skill in the art would recognize that this would yield a predictable and reasonable expectation that the cytokine would be expressed on the surface of a transfected cell and function (as the substituted cytokine may be known to do) appropriately. In regards to the claim 107 and the elected species of the IL-18 cytokine or fragment thereof as comprised by the SEQ ID NO:8, the IL-18 component of this molecule is an identical match to a molecule which would be constructed as described above utilizing a matching fragment of IL-18 as disclosed by Zhang  through the insertion of the fragment into the construct of membrane bound IL-15 in place of the IL-15 cytokine sequence. This sequence is therefore an obvious modification as described above and one that would be expected to function properly as a membrane bound cytokine. 
Conclusion
Summary: No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644